By the Court,
Treadwell, Lt, Gov. Newberry, Austin, Allen, and Edmond, Assts. dissenting,
the judgment was affirmed, (r) As to the power of limitation, there was no difference of opinion, except as to the extent to which it should be carried : whether it should be restricted to such articles as stock, cash, &c. which perish not with the using, or should comprise every description of personal property, was a subject of some doubt. The majority, however, were of opinion, that the rule must be universal; and that it must be left to the discretion of mankind, to make the application. The principal division was on the question, whether the party, in this case, had resorted to his proper remedy.

 The decision was delayed, until the case of Taber v. Packwood, post, in which the principal point was the same as in this, had been ar gued.